Citation Nr: 1040998	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  03-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a separate compensable evaluation for 
peripheral neuropathy of the feet, as associated with service-
connected type II diabetes mellitus.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for optic neuritis of the 
right eye.

4.  Entitlement to an initial compensable rating for peripheral 
neuropathy of the upper extremities.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in pertinent part, denied service connection for 
PTSD and granted service connection for diabetes mellitus type II 
with peripheral neuropathy of the feet.  The Veteran appealed the 
decision contending, in part, that he was entitled to service 
connection for PTSD and a separate compensable rating for 
peripheral neuropathy of the feet.

The Veteran testified at a travel board hearing before one of the 
undersigned Veterans Law Judges in June 2005.  The case was 
remanded to the agency of original jurisdiction (AOJ) in November 
2005 and December 2007 for further evidentiary development.  The 
Board notes there was subsequently a change in representation and 
that the Veteran is currently represented by a private attorney.  
In August 2009, the Board remanded the case once again, pursuant 
to the Veteran's request for another travel board hearing.  The 
Veteran testified before another undersigned Veterans Law Judge 
in April 2010.  Transcripts of the June 2005 and April 2010 
proceedings have been associated with the claims file, and the 
case now returns to the Board for appellate consideration. 

At the April 2010 hearing, the Veteran indicated that there were 
additional medical records that he wished to obtain in support of 
his claim.  He also provided a waiver of RO consideration of any 
new evidence submitted to the Board.  Thereafter, the record was 
held open for 60 days to afford the Veteran an opportunity to 
submit additional evidence.  The 60-day period has since lapsed 
and no new evidence has been received.  

The Board notes that the Veteran's attorney initially submitted a 
request under the Privacy Act for a copy of the Veteran's claims 
file in October 2008.  In response to this request, the Board's 
Freedom of Information Act (FOIA)/Privacy Act Officer sent the 
attorney a complete copy of the claims file in June 2009.  In 
November 2009, the Veteran's attorney submitted second privacy 
request, again for a copy of the claims file.  Another copy of 
the entire claims file was sent to the attorney in March 2010, 
this time by the RO's Privacy Officer/FOIA Officer.  In April 
2010, the attorney submitted a third privacy request for a copy 
of the claims file.  As documented in the claims file, this 
matter was then referred to the Board's FOIA/Privacy Act Officer.  
Upon review of the claims file, it was determined that the only 
additional documents that had been added to the claims file since 
the completion of the most recent privacy request in March 2010 
were documents submitted by the Veteran's representative, the 
hearing transcript, and the Gibson notification letter.  As such, 
there is no outstanding privacy request to fulfill, and the Board 
may proceed with appellate review.  

Concerning the Veteran's claim for service connection for PTSD, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in its recent decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), held that when a claimant makes 
a claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  In the decision, 
the Court indicated that VA unduly limited its consideration of 
claims for service connection for specific mental disorders under 
circumstances in which other diagnosed psychiatric disabilities 
may be present.  As will be further explained below, the Veteran 
has in the past been diagnosed with several other psychiatric 
disorders.  However, the RO has limited the scope of the 
Veteran's claim and developed such as a claim for PTSD only.  
Given the RO's treatment of the Veteran's claim and the Veteran's 
other psychiatric diagnoses, the Board will adjudicate the 
Veteran's claim for service connection for PTSD and REFER a claim 
for entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include impulse control disorder 
and adjustment disorder, for further development.

During the pendency of the appeal, a November 2009 rating 
decision granted service connection for peripheral neuropathy of 
the upper extremities (claimed as hands), assigning a 
noncompensable evaluation, and denied service connection for 
optic neuritis of the right eye.  

The issues of service connection for PTSD, service connection for 
right eye optic neuritis and higher initial rating for peripheral 
neuropathy of the upper extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.


FINDING OF FACT

Any peripheral neuropathy of the feet is not manifested by mild 
incomplete paralysis of the external popliteal nerve.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for 
peripheral neuropathy of the feet have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913, 4.124a, Diagnostic Code 8521, 8621 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board previously remanded the present issue 
on several occasions.  In the November 2005 remand, the Board 
instructed the AOJ to tell the Veteran to submit to VA copies of 
any evidence in his possession relevant to his peripheral 
neuropathy claim; obtain from the Veteran authorization to 
request his treatment records from Dr. J. Chen; schedule the 
Veteran for a VA neurological examination; and readjudicate the 
claim.  In the December 2007 remand, the Board instructed the AOJ 
to verify the Veteran's mailing address; send the Veteran another 
VCAA notice, along with a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for treatment records from 
Dr. Chen; obtain any outstanding VA treatment records; schedule 
the Veteran for a VA neurological examination; and readjudicate 
the claim.  On remand, the AOJ sent the Veteran a January 2008 
VCAA letter, along with a VA Form 21-4142; verified the Veteran's 
mailing address; obtained outstanding VA treatment records; 
scheduled the Veteran for a VA neurological examination; and 
readjudicated the claim in a December 2008 supplemental statement 
of the case (SSOC).  The Board observes that the January 2008 
VCAA letter was not returned as undeliverable.  To the extent 
this letter may have been sent to an unverified mailing address, 
the Board notes that the Veteran's attorney was provided a 
complete copy of the Veteran's claims file, to include a copy of 
this letter, in June 2009 and March 2010.  Thereafter, in August 
2009, the Board remanded the case to schedule the Veteran for 
another travel board hearing.  The Veteran was afforded a travel 
board hearing in April 2010.  Based on the forgoing, there is 
substantial compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in October 2002, December 2005 and January 
2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  
During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The January 
2008 letter provided the Veteran with notice concerning the 
assignment of disability ratings and effective dates.  

Subsequent to the issuance of the December 2005 and January 2008 
letters, the Veteran's claim was readjudicated in the December 
2008 SSOC.  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

Furthermore, the Court has held that "the statutory scheme 
contemplates that once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 5103(a) 
notice has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim 
for service connection for diabetes mellitus with peripheral 
neuropathy of the feet was granted, and a disability rating and 
effective date assigned, in a February 2008 decision of the RO.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, 
the Board concludes that any error in failing to provide adequate 
pre-adjudicative notice was harmless.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records, to include from the VA medical facilities in 
West Palm Beach and Oakland Park, Broward County and Miami, are 
in the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Board notes that 
medical evidence from Dr. J. Chen was previously associated with 
the record.  This evidence does not indicate treatment or 
diagnosis of peripheral neuropathy.  At the June 2005 travel 
board hearing, the Veteran testified to having received treatment 
for peripheral neuropathy from Dr. Chen and indicated that 
treatment records from Dr. Chen would note findings different 
than those shown on VA examination, which would, in essence, 
support his claim for a separate evaluation.  The Veteran has 
since been afforded ample opportunity to authorize the release 
of, or to submit, additional records of treatment by Dr. Chen, 
but he has failed to do so.  Although VA has a statutory duty to 
assist the veteran in developing evidence pertinent to a claim, 
the Veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

To the extent the Veteran's attorney has requested that VA 
attempt to procure treatment records from Dr. D. Channer, the 
Board notes that there is no indication in the record that such 
records, if available, would even be relevant to the issue on 
appeal.  The only reference to treatment by Dr. Channer is in a 
medical statement from Dr. E.B. Weinger, which shows that the 
Veteran had been seen for an orthopedic consultation at Dr. 
Channer's request; there is no mention of diabetes mellitus or 
peripheral neuropathy.  The Veteran has at no time during the 
pendency of the appeal indicated that he ever received treatment 
for diabetes mellitus or any diabetic complications from Dr. 
Channer.  In this regard, the Board finds that a remand for 
treatment records from Dr. Channer would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The Veteran was provided a VA Agent Orange registry examination 
in November 2002, a VA examination for diabetes mellitus in 
January 2003, and VA examinations of the peripheral nerves in 
February 2003 and October 2008.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  In particular, the Board finds the most recent 
examination report from October 2008 to be comprehensive and 
sufficient in assessing the severity of the Veteran's lower 
extremity neurological symptomatology.  In this regard, it is 
noted that the examiner reviewed the Veteran's claims file in 
conjunction with the examination and rendered an opinion that is 
supported by objective and clinical findings.  

The Veteran's attorney argued at the April 2010 travel board 
hearing that a new neurological examination was necessary because 
the October 2008 examination did not include any nerve conduction 
studies.  The Board notes, however, that the question of which 
diagnostic tests are necessary is a medical question.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997) (stating that health 
professionals are experts who are presumed to know the 
requirements applicable to their practice and to have taken them 
into account in providing a diagnosis).  In this case, the 
October 2008 examiner was competent to determine that nerve 
conduction studies were not necessary to assess the current 
nature of the Veteran's disability.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Hensley v. Brown, 5 Vet. App. 155 
(1993).  Indeed, as discussed below, the examiner did perform a 
motor examination, sensory function report and detailed reflex 
examination, and found there to be no objective evidence of lower 
extremity peripheral neuropathy.  The examiner also noted that 
the Veteran was being followed by a private physician for his 
complaints of peripheral neuropathy and that there was no history 
of EMGs or nerve conductions studies; thus the examiner did 
consider whether an EMG or nerve conduction study was necessary 
as part of the neurological examination.  The Board, therefore, 
concludes that the examination reports of record are adequate 
upon which to base the decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  Furthermore, as 
noted above, the Veteran and his attorney were afforded ample 
opportunity following the April 2010 hearing to submit additional 
medical evidence in support of the claim.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Separate Compensable Evaluation

The Veteran is service-connected for diabetes mellitus type II 
with peripheral neuropathy of the feet and hands, evaluated as 20 
percent disabling.  He contends that his neuropathy of the feet 
is a separate entity from his diabetes and of such severity that 
it should be assigned a separate compensable rating.  For the 
reasons that follow, the Board concludes that a separate 
compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to compensate 
him for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119.

The Board will consider whether a separate compensable evaluation 
for peripheral neuropathy of the feet may be assigned under 
Diagnostic Code 8521 or 8621 for paralysis or neuritis of the 
external popliteal nerve.  38 C.F.R. § 4.124a.

Diagnostic Code 8521 provides that mild incomplete paralysis is 
rated as 10 percent disabling; moderate incomplete paralysis is 
rated 20 percent disabling; and severe incomplete paralysis is 
rated 30 percent disabling.  Complete paralysis of the external 
popliteal nerve, foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot and 
toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when there is bilateral involvement, the 
VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.   

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA rating schedule.  Rather 
than applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The record reflects that the Veteran underwent an Agent Orange 
registry examination in November 2002.  No paresthesias were 
reported.  On physical examination, it was noted that there was 
intact to light touch sensation in the toes and plantars.  The 
Veteran was diagnosed with diabetes mellitus, type 2, but it was 
specifically noted that there was no diabetic neuropathy or 
nephropathy.  

On VA examination for diabetes mellitus in January 2003, the 
Veteran reported having occasional tingling and scattered sharp 
pains in his feet over the past year or so.  The Veteran was 
diagnosed with diabetes mellitus, type 2 with associated erectile 
dysfunction and possible early neuropathy.  

The Veteran was referred for a VA neurological examination in 
February 2003 to assess whether he had peripheral neuropathy 
secondary to diabetes mellitus, type 2.  The Veteran reported 
having a tingling sensation and occasional lancinating pain in 
both feet for approximately two years.  A Wartenberg pinwheel 
examination of the feet revealed decreased sensation in both feet 
to the ankle level and diminution in vibratory sensation in both 
great toes, but preservation of position sensation.  The deep 
tendon reflexes were trace at the knees and absent at the ankles.  
There was no muscular weakness in any extremity.  The Veteran was 
diagnosed with peripheral neuropathy, sensory in type, involving 
all extremities, secondary to diabetes mellitus type 2.  

VA treatment records dated in February 2003 indicate mild 
paresthesias in the toes.  Findings on neurologic examination 
were largely nonfocal.  

The Veteran was afforded a VA examination of the peripheral 
nerves in October 2008.  As part of the physical examination, a 
motor examination and sensory function report were conducted.  On 
motor examination, muscle strength was found to be 5+.  It was 
noted that there were no motor deficits and no affected nerves.  
On sensory function report, findings for vibration, pain, light 
touch and position sense were all normal.  In addition, a 
detailed reflex examination was conducted for testing of the 
peripheral nerves.  Reflexes of the right knee, left knee, right 
ankle, left ankle were all 2+, and Babinski reflexes of the right 
and left plantar were normal on plantar flexion.  The conclusion 
reached by the examiner was no diagnosis of peripheral 
neuropathy.  The examiner explained that there were no objective 
findings on examination and no evidence of nerve dysfunction.  

Taking into account all of the relevant evidence of record, as 
summarized above, the Board finds that a separate compensable 
rating for peripheral neuropathy of the feet is not warranted.  
In order to establish entitlement to a 10 percent evaluation 
under Diagnostic Code 8521 or 8621, the medical evidence would 
need to show mild incomplete paralysis of the external popliteal 
nerve.  The Board finds that this criterion has not been 
satisfied.  Although there is some evidence of decreased 
sensation in the lower extremities, to include at the February 
2003 examination, there were no objective findings of peripheral 
neuropathy at the most recent October 2008 examination.  The 
Board has weighed the medical evidence and finds the October 2008 
examination report to be more probative than the February 2003 
examination report.  Significantly, the October 2008 examination 
included a motor examination, sensory function report and 
detailed reflex examination.  These tests revealed that there 
were no motor deficits, that all sensory functions were normal, 
and that reflexes were all 2+ or normal.  Based on the results of 
the detailed examination, the examiner concluded that there were 
no objective findings of peripheral neuropathy.  In this regard, 
the October 2008 examination is more comprehensive than the 
February 2003 examination, which was based on a Wartenberg 
pinwheel examination.  Furthermore, the October 2008 examiner was 
mindful that the Veteran was being followed by a private 
physician for his complaints of peripheral neuropathy and that 
there was no history of EMGs or nerve conductions studies; thus 
the examiner did consider whether an EMG or nerve conduction 
study was necessary for purposes of evaluating the Veteran's 
peripheral nerves.  As the objective findings on examination 
turned out to be negative for peripheral neuropathy, no EMG or 
nerve conduction study was performed.  In view of the foregoing, 
under the criteria of Diagnostic Codes 8521 and 8621 for 
impairment or neuritis of the external popliteal nerve in the 
lower extremities, a compensable rating for peripheral neuropathy 
of the feet is not warranted at this time as the preponderance of 
the evidence of record does not show at least mild incomplete 
paralysis of the nerve as is necessary to meet the criteria for a 
10 percent disability rating.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a compensable rating 
for peripheral neuropathy of the feet have been met at any time 
during the period on appeal, the Board concludes that staged 
ratings are inapplicable.

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's diabetes mellitus with 
peripheral neuropathy of the feet and hands is not inadequate.  
His complained-of lower extremity neurological symptoms are those 
contemplated by the rating criteria.  There are no symptoms or 
complications left uncompensated or unaccounted for by the 
assignment of a schedular rating.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms or 
complications from his service-connected disability that are 
unusual or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that service- 
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.

Accordingly, the Board concludes that a separate compensable 
evaluation for peripheral neuropathy of the feet is not 
warranted.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to a separate compensable evaluation for peripheral 
neuropathy of the feet, as associated with service-connected type 
II diabetes mellitus, is denied.


REMAND

a.	PTSD

For the reasons set forth below, the Board finds it necessary to 
once again remand the issue of service connection for PTSD.  The 
Board sincerely regrets the delay that will ensue as a result of 
this remand but finds that the additional development requested 
herein is necessary prior to a final decision on the Veteran's 
claim.

During the pendency of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD, effective July 
13, 2010, by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010).  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.  

Under the amended version of 38 C.F.R. § 3.304(f)(3), "fear of 
hostile military or terrorist activity" is defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

Here, the Veteran contends that he has PTSD due to stressors he 
purportedly experienced while on active duty in the Republic of 
Vietnam.  Among other things, these stressors include engaging in 
firefights with hostile forces, being exposed to constant rocket 
attacks, and witnessing the death of two Navy jet fighter pilots.  
See, e.g., Travel board hearing transcript, April 2010.  The 
Veteran's service personnel records confirm that he had active 
service in the Republic of Vietnam, and that his military 
occupational specialty (MOS) was that of a security policeman.  
In addition, a June 1968 evaluation report provides some support 
regarding his purported stressors in that the comments included 
"[w]hile subject to hostile fire during the Tet Offensive [the 
veteran] demonstrated beyond any doubt that he is capable of 
performing in an outstanding manner."  

In this case, regardless of whether the Veteran's PTSD claim is 
considered under the old or new regulations, the Board concludes 
a stressor has been sufficiently verified.  

If VA determines that the Veteran engaged in combat with the 
enemy and that his alleged stressor is related to combat, then 
the Veteran's lay testimony or statements are accepted as 
conclusive evidence of the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).   No further 
development or corroborative evidence is required, if the claimed 
stressor is "consistent with the circumstances, conditions, or 
hardships of the veteran's service." Id.   In this case, the 
Veteran's military occupational specialty was security policeman, 
and he described experiencing various rocket attacks during the 
Tet Offensive.  The June 1968 evaluation report notes the 
Veteran's performance "[w]hile subject to hostile fire."  The 
Board finds that the Veteran's alleged stressors are reasonably 
consistent with combat, which he is presumed to have been present 
for based on the record in this case.  See Suozzi v. Brown, 10 
Vet. App. 307 (1997); see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

Moreover, the Board also concludes that the description of the 
Veteran's stressors arguably fits the description of "fear of 
hostile military or terrorist activity" under the new 
regulation.  His description of the in-service events - i.e., 
presence at DaNang during the Tet Offensive - is consistent with 
the circumstances (i.e., place) of service and his MOS.  

The Veteran, however, is not shown to have a valid medical 
diagnosis of PTSD rendered by a VA psychologist based on 
stressors involving "fear of hostile military or terrorist 
activity."  The Board notes that the Veteran has not yet been 
afforded a VA psychiatric examination to assess the current 
nature, severity and etiology of his claimed PTSD.  Although his 
VA treatment records include assessments of PTSD, it does not 
appear that these assessments are explicitly linked to his 
stressors.  Additionally, records from April 2003 indicate that, 
following psychiatric evaluation, he was found to have 
questionable diagnoses of impulse control disorder and adjustment 
disorder; PTSD was not diagnosed at that time.  Thus, it is not 
clear whether the Veteran does in fact have PTSD as defined by 
the DSM-IV.  As the Veteran has claimed stressors that are 
related to a fear of hostile military or terrorist activity, the 
Board finds it necessary to schedule the Veteran for a VA 
examination in order for a VA psychiatrist or psychologist to 
confirm that the stressors are adequate to support a diagnosis of 
PTSD and that the Veteran's symptoms are related to the claimed 
stressors.  

In addition, on remand, the AOJ should provide the Veteran with 
appropriate notice of the amended regulation and the new 
requirements for substantiating a claim for PTSD.  The RO should 
also provide the Veteran with the opportunity to present 
additional evidence and argument in support of his claim, and 
conduct any additional development indicated in compliance with 
the Veteran's response and the new regulation.

The Board further notes that the Veteran has been evaluated for 
PTSD by VA.  The most recent VA treatment records from the VA 
facilities in Fort Lauderdale/ Broward County and West Palm Beach 
are dated in February 2009.  Therefore, the RO should obtain and 
associate with the claims files any available VA treatment 
records from these facilities dated from February 2009 to the 
present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

b.	Optic Neuritis of the Right Eye and Peripheral Neuropathy 
of the Upper Extremities

As to the remaining issues, the Board notes that the Veteran 
submitted a timely November 2009 notice of disagreement with 
respect to a November 2009 rating decision which denied service 
connection for optic neuritis of the right eye and granted 
service connection for peripheral neuropathy of the upper 
extremities, assigning a noncompensable rating.  However, a 
statement of the case addressing these issues has not been 
associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the case 
in such a circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 
Vet. App. 124 (1996).  The purpose of this remand is to give the 
AOJ an opportunity to cure this defect.  Thereafter, the AOJ 
should return the claims file to the Board only if the Veteran 
perfects his appeal in a timely manner.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 
10 Vet. App. 361, 374 (1997) (holding that if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a VA Form 9 [substantive appeal], the Board is not 
required and has no authority to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the 
case addressing the issues of entitlement 
to: (1) service connection for optic 
neuritis of the right eye; and (2) an 
initial compensable rating for peripheral 
neuropathy of the upper extremities.  The 
Veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal.  The AOJ should advise 
the Veteran that the claims file will not 
be returned to the Board for appellate 
consideration of these issues following the 
issuance of the statement of the case 
unless he perfects his appeal.

2.  The AOJ should also provide notice to 
the Veteran of what information or evidence 
is needed in order to substantiate his 
claim for entitlement to service connection 
for PTSD, and assist the Veteran by making 
reasonable efforts to obtain the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).  In particular, the AOJ should 
provide the Veteran with notice of the 
amended PTSD regulation and the new 
requirements for substantiating a claim for 
PTSD.  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 
29,843-52 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3)), as corrected 
by 75 Fed. Reg. 41,092-01 (July 15, 2010).  

3.  The AOJ should secure any outstanding 
VA psychiatric treatment records dated from 
February 2009 onward from VA medical 
facilities in Fort Lauderdale/ Broward 
County and West Palm Beach, and associate 
the records with the Veteran's claims file.  

4.  Thereafter, the Veteran should be 
scheduled for a VA examination to be 
conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for 
service connection for PTSD.  The Veteran's 
claims file, including a copy of this 
Remand, must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  

For purposes of the examination, the 
examiner is advised that the following 
stressor has been sufficiently verified and 
only this event may be considered for the 
purpose of determining whether the Veteran 
was exposed to a stressor in service for 
the purpose of determining the etiology of 
his PTSD: 
The Veteran was stationed at DaNang 
during the Tet Offensive as a 
security policeman and he 
experienced rocket attacks.  Please 
see June 1968 evaluation describing 
Veteran's performance "[w]hile 
subject to hostile fire."  

All indicated studies should be performed, 
to include psychological testing if 
appropriate, and all findings should be 
reported in detail.  The examination report 
must include responses to the following 
items:

(1)	 Does the Veteran meet the 
criteria for diagnosis of PTSD? 

(2)	 If so, was the stressor 
described above sufficient to 
produce PTSD? 

(3)	 If so, is there a link 
between the current symptomatology 
and the stressor described above? 

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

5.  After completing the aforementioned 
actions, reviewing the additional evidence 
submitted, and conducting any other 
development that may be indicated, the AOJ 
should readjudicate the Veteran's claim of 
entitlement to service connection for PTSD.  
The AOJ must consider the claim in light of 
the new PTSD regulation.  See 75 Fed. Reg. 
29,843-52 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3)), as corrected 
by 75 Fed. Reg. 41,092-01 (July 15, 2010).  
If the benefit sought on appeal is not 
granted, the Veteran and his attorney 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



			
	JESSICA WILLS	MICHELLE L. KANE
	          Acting Veterans Law Judge                               
Veterans Law Judge
          Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


